
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.7


THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE STATE
SECURITIES LAWS. THEY MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.


WORLD AIR HOLDINGS, INC.
WARRANT TO PURCHASE COMMON STOCK


NO. D-1-2   January 10, 2005

VOID AFTER MARCH 29, 2005

        THIS CERTIFIES THAT, for value received, the Air Transportation
Stabilization Board, with its principal office at 1120 Vermont Avenue, Suite
970, Washington, D.C. 20005, and/or its transferees and assigns (individually or
collectively, the "Holder"), is entitled to purchase at the Exercise Price
(defined below) from World Air Holdings, Inc., a Delaware corporation, with its
principal office at The HLH Building, 101 World Drive, Peachtree City, GA 30269
(the "Company"), 111,111 shares of common stock, $.001 par value per share, of
the Company (the "Common Stock"), upon the terms and conditions as provided
herein.

        1.    Definitions.    As used herein, the following terms shall have the
following respective meanings:

        "Affiliate" shall mean, as to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
"control" when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
"affiliated," "controlling" and "controlled" have meanings correlative to the
foregoing.

        "Applicable Price" shall mean:

        (a)   for purposes of any issuance of Additional Shares of Common Stock
(as defined below) under Section 5.4, the greater of (A) the Fair Market Value
of a share of Common Stock being issued (or, if being issued in an underwritten
offering, the Market Price on the day that such offering is being priced), and
(B) the then effective Exercise Price; and

        (b)   for purposes of any issuance under Section 5.1(b), the greater of
(A) the Market Price on the date of such issuance, and (B) the then effective
Exercise Price.

        "Business Day" shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

        "Common Stock" shall mean the Common Stock of the Company, and all other
stock of any class or classes (however designated) of the Company from time to
time outstanding, the holders of which have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends or
liquidating distributions after the payment of dividends and distributions on
any shares entitled to preference.

--------------------------------------------------------------------------------




        "Excluded Issuance" shall mean:

        (a)   shares of Common Stock issued upon exercise of this Warrant or the
other warrants issued concurrently to the Air Transportation Stabilization Board
(this Warrant and such other warrants, collectively, the "Warrants");

        (b)   shares of Common Stock and/or options, warrants or other Common
Stock purchase rights issued and the Common Stock issued or issuable pursuant to
such options, warrants or other rights after the date hereof to employees,
officers or directors of, or consultants or advisors to the Company or any
subsidiary pursuant to stock purchase or stock option plans or other
arrangements that are approved by the Board of Directors of the Company (the
"Plans"); provided that such shares, options, warrants or other Common Stock
purchase rights and the Common Stock issued or issuable pursuant to such
options, warrants or other rights shall not be Excluded Issuances in any case
where the grantee acquires the shares, or the right to acquire shares pursuant
to such options, warrants or other rights to purchase Common Stock at a price
per share less than the Market Price on the date of such grant; and

        (c)   shares of Common Stock issued pursuant to the exercise or
conversion of the Existing Securities, or pursuant to the exercise or conversion
of rights, options, warrants or convertible securities outstanding as of the
date hereof.

        "Exercise Period" shall mean the time period commencing with the date
hereof and ending at 5:00 p.m. New York time on March 29, 2005.

        "Exercise Price" shall mean Two Dollars and Fifty Cents ($2.50) per
share, subject to adjustment pursuant to Section 5 below.

        "Exercise Shares" shall mean the shares of Common Stock issuable upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 5 below and shall
also mean any other shares, securities, assets or property otherwise issuable
upon exercise of this Warrant.

        "Existing Securities" shall mean the $25,545,000 aggregate principal
amount of 8% Convertible Senior Subordinated Debentures due 2009 of the Company
issued on the date hereof, and Warrant Agreement, dated March 28, 2000, from the
Company to The Boeing Corporation in respect of 1,000,000 shares of Common
Stock.

        "Fair Market Value" shall mean,

        (a)   with respect to a share of Common Stock, or any other security of
the Company or any other issuer:

          (i)  if such class of Common Stock or other security is (A) traded on
a national securities exchange or admitted to unlisted trading privileges on
such an exchange, or (B) is quoted on the National Market System of the Nasdaq
Stock Market (the "National Market System") or the Nasdaq Small Cap Market (the
"Small Cap Market"), or (C) is quoted or reported on Nasdaq's Over-the-Counter
Bulletin Board ("OTCBB") or by Pink Sheets LLC or a similar organization or
agency succeeding to its functions of reporting prices, the average daily Market
Price during the period of the most recent twenty (20) Trading Days, ending on
the last Trading Day before the date of determination of Fair Market Value; or

         (ii)  if such class of Common Stock or other security is not then so
listed, admitted to trading or quoted, the Fair Market Value shall be determined
in accordance with the Valuation Procedure; or

        (b)   with respect to any assets or property other than cash or Common
Stock or other securities, the fair market value as determined in accordance
with the Valuation Procedure.

2

--------------------------------------------------------------------------------



        "Market Price" shall be, as of any specified date with respect to any
share of any class of Common Stock or any other security of the Company or any
other issuer, if such class of Common Stock or other security is traded on a
national securities exchange or admitted to unlisted trading privileges on such
an exchange, or is quoted on the National Market System or the Small Cap Market,
the last reported share or unit sale price of such class of Common Stock or
other security on such exchange or on the National Market System or the Small
Cap Market on such date or if no such sale is made on such day, the mean of the
closing bid and asked prices for such day on such exchange or on the National
Market System or the Small Cap Market; provided that if such class of Common
Stock or other security is not so listed or admitted to unlisted trading
privileges or quoted, the Market Price as of a specified date shall be the mean
of the last bid and ask prices reported on such date (x) by Nasdaq's OTCBB, or
(y) if reports are unavailable under clause (x) above by Pink Sheets LLC or a
similar organization or agency succeeding to its functions of reporting prices.

        "Participating Securities" shall mean, (i) any equity security (other
than Common Stock) that entitles the holders thereof to participate in
liquidations or other distributions with the holders of Common Stock or
otherwise participate in the capital of the Company other than through a fixed
or floating rate of return on capital loaned or invested, and (ii) any stock
appreciation rights, phantom stock rights, or any other profit participation
rights with respect to any of the Company's capital stock or other equity
ownership interest, or any rights or options to acquire any such rights;
provided that any stock appreciation rights, phantom stock rights or any other
profit participation rights, or any rights or options to acquire such rights,
issued pursuant to any of the Plans shall not be deemed a Participating Security
if their grant or issuance would constitute an Excluded Issuance.

        "Person" shall mean any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof, or any entity whatsoever.

        "Record Date" shall mean, with respect to any dividend, other
distribution or issuance, the record date for the determination of stockholders
entitled to receive such dividend, distribution or issuance, or if no such
record date exists, the date of such dividend, distribution or issuance.

        "Trading Day" shall mean, with respect to any class of Common Stock or
any other security of the Company or any other issuer a day (i) on which the
securities exchange or other trading platform applicable for purposes of
determining the Market Price of a share or unit of such class of Common Stock or
other security shall be open for business, or (ii) for which quotations from
such securities exchange or other trading platform of the character specified
for purposes of determining such Market Price shall be reported.

        "Valuation Procedure" shall mean a determination made in good faith by
the Board of Directors of the Company (the "Board") that is set forth in
resolutions of the Board that are certified by the Secretary of the Company,
which certified resolutions (i) set forth the basis of the Board's
determination, which, in the case of a valuation in excess of $5.0 million,
shall include the Board's reliance on the valuation of a nationally recognized
investment banking or appraisal firm (which firm shall be subject to the
approval of the holders of Warrants exercisable for a majority of the securities
issuable upon exercise of the outstanding Warrants and which approval shall not
be unreasonably withheld), and (ii) are delivered to the Holder within ten
(10) Business Days following such determination. A Valuation Procedure with
respect to the value of any capital stock shall be based on the price that would
be paid for all of the capital stock of the issuer in an arm's-length
transaction between a willing buyer and a willing seller (neither acting under
compulsion) without any provision for a minority interest or similar discount.

3

--------------------------------------------------------------------------------




        2.    Exercise of Warrant.    

        2.1.    Exercise.    This Warrant may be exercised in whole or in part
at any time during the Exercise Period, by delivery of the following to the
Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):

        (a)   an executed Notice of Exercise in the form attached as Annex A
hereto;

        (b)   payment of the Exercise Price (i) in cash or immediately available
funds, (ii) by cancellation of indebtedness, or (iii) pursuant to Section 2.2
hereof; and

        (c)   this Warrant.

        Upon the exercise of this Warrant, a certificate or certificates for the
Exercise Shares so purchased, registered in the name of the Holder or such other
Person as may be designated by the Holder (to the extent such transfer is not
validly restricted and upon payment of any transfer taxes that are required to
be paid by the Holder pursuant hereto), shall be issued and delivered by the
Company to the Holder or such other Person as soon as practicable (and in any
event within five Business Days) after this Warrant shall have been exercised.
If this Warrant shall not have been exercised in full, a new Warrant exercisable
for the number of Exercise Shares remaining shall be executed by the Company and
delivered to the Holder or such other Person at the same time as the certificate
or certificates representing the Exercise Shares purchased are delivered. Such
new Warrant shall in all other respects be identical to this Warrant.

        The Person in whose name any certificate or certificates for the
Exercise Shares are to be issued upon exercise of this Warrant shall be deemed
to have become the holder of record of such shares on the date on which this
Warrant was surrendered and payment of the Exercise Price was made, irrespective
of the date of delivery of such certificate or certificates, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such Person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open (whether before or after the end of the Exercise
Period).

        2.2.    Net Exercise.    Notwithstanding any provision herein to the
contrary, and so long as (i) the Exercise Shares are traded on a national
securities exchange or admitted to unlisted trading privileges on such an
exchange, or are quoted on the National Market System or the Small Cap Market,
and (ii) the Holder is the Air Transportation Stabilization Board or any
government agency or instrumentality (or the Bureau of Public Debt) of the
United States (each a "U.S. Government Holder"), then in lieu of exercising this
Warrant by payment of cash, check or cancellation of indebtedness, the U.S.
Government Holder may elect (the "Conversion Right") to receive shares equal to
the value (as determined below) of this Warrant (or the portion thereof being
exercised) if the Market Price of one Exercise Share is greater than the
Exercise Price (at the date of calculation as set forth below), by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the U.S.
Government Holder a number of Exercise Shares computed using the following
formula:

    X =   Y (A-B)

--------------------------------------------------------------------------------

A    

        Where X = the number of Exercise Shares to be issued

        Y = the number of Exercise Shares purchasable under this Warrant or, if
only a portion of this Warrant is being exercised, the portion of this Warrant
being exercised (at the date of such calculation)

4

--------------------------------------------------------------------------------






        A = the Market Price of one Exercise Share (at the date of such
calculation)

        B = the Exercise Price (as adjusted pursuant to Section 5 hereof to the
date of such calculation)

        The Company shall pay all reasonable administrative costs incurred by
the U.S. Government Holder in connection with the exercise of the Conversion
Right by the U.S. Government Holder pursuant to this Section 2.2.

        Unless indicated otherwise in writing by the U.S. Government Holder,
this Warrant shall automatically be exercised on March 29, 2005, by the U.S.
Government Holder hereof pursuant to this Section 2.2 hereof if the Fair Market
Value of one Exercise Share is greater than the Exercise Price per share on such
date. The Company shall take all actions and execute and deliver all documents
necessary to effect the foregoing, and the U.S. Government Holder shall be
entitled to receive Exercise Shares as if such U.S. Government Holder had
exercised this Warrant pursuant to this Section 2.2 for the full number of
Exercise Shares purchasable under this Warrant on such date.

        3.    Covenants and Representations of the Company; Securities
Matters.    

        3.1.    Covenants as to Exercise Shares.    

        (a)   The Company covenants and agrees that all Exercise Shares that may
be issued upon the exercise of this Warrant will, upon issuance, be validly
authorized, issued and outstanding, fully paid and nonassessable, free of
preemptive rights and free from all taxes, liens and charges with respect to the
issuance thereof. If the Common Stock or the class of securities of any other
Exercise Shares is then listed or quoted on a national securities exchange, the
National Market System or the Small Cap Market, all such Exercise Shares upon
issuance shall also be so listed or quoted. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved solely for purposes of the exercise of this Warrant,
free from preemptive rights, a sufficient number of shares of its Common Stock
or the class of securities of any other Exercise Shares to provide for the
exercise in full of this Warrant (without taking into account any possible
exercise pursuant to Section 2.2 hereof). If at any time during the Exercise
Period the number of authorized but unissued shares of Common Stock or the class
of securities of any other Exercise Shares shall not be sufficient to permit
exercise in full of this Warrant (without taking into account any possible
exercise pursuant to Section 2.2 hereof), the Company will take such corporate
action as shall be necessary to increase its authorized but unissued shares of
Common Stock or the class of securities of any other Exercise Shares to such
number of shares as shall be sufficient for such purposes.

        (b)   In the event that at any time, including as a result of any
provision of Section 5, the Exercise Shares shall include any shares or other
securities other than shares of Common Stock, or any other property or assets,
the terms of this Warrant shall be modified or supplemented (in the absence of
express written documentation thereof, shall be deemed to be so modified or
supplemented), and the Company shall take all actions as may be necessary to
preserve, in a manner and on terms as nearly equivalent as practicable to the
provisions of this Warrant as they apply to the Common Stock, the rights of the
Holder hereunder (including, without limitation, the provisions of Section 5
hereof), including any equitable replacements of the term "Common Stock" with
the term "Exercise Shares" and adjustments of any formula included herein.

        (c)   The Company shall provide to each Holder the information contained
in Section 5.1 of the Loan Agreement (as defined in Section 3.4(l) below), in
the manner and time periods required by such Section.

5

--------------------------------------------------------------------------------






        (d)   Without prior written consent of the holders of Warrants
exercisable for a majority of the securities issuable upon exercise of the
outstanding Warrants, the Company shall not permit World Airways, Inc, a
Delaware corporation ("World Airways"), World Airways Parts Company LLC or any
other "significant subsidiary" (as defined by Rule 1-02(w) of Regulation S-X
under the Securities Act or any successor rule) to issue or grant (i) any
capital stock or equity ownership interest, including any Participating
Security; (ii) any rights, options, warrants or convertible security that is
exercisable for or convertible into any capital stock or other equity ownership
interest, including any Participating Security; or (iii) any stock appreciation
rights, phantom stock rights, or any other profit participation rights, or any
rights or options to acquire any such rights, in each case of clauses (i),
(ii) and (iii) above, to any Person other than the Company or its wholly-owned
subsidiaries.

        (e)   Without prior written consent of the holders of Warrants
exercisable for a majority of the securities issuable upon exercise of the
outstanding Warrants, the Company shall not reprice any of the options
outstanding as of the date hereof, other than as a result of a stock split,
consolidation or other recapitalization or reorganization.

        (f)    Until the later of (i) the date as of which the Holder may sell
all of the Exercise Shares without restriction pursuant to Rule 144(k) under the
Securities Act, or any successor rule, and (ii) the last date on which any of
the Warrants remain outstanding, the Company shall timely file all reports
required to be filed with the Securities and Exchange Commission ("SEC")
pursuant to the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act, other than as a result of a merger or
consolidation of the Company where (i) the Company is not the surviving entity,
or (ii) the Company is the surviving entity but its Common Stock is exchanged in
its entirety for cash or securities of another Person.

        3.2.    No Impairment.    Except and to the extent as waived or
consented to in writing by the Holder, the Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may be necessary or appropriate
in order to protect the exercise rights of the Holder against impairment
consistent with the intent and principles expressed in Section 5.9 below.

        3.3.    Notices of Record Date.    In the event (i) the Company takes a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, (ii) the Company authorizes the granting to the holders of Common
Stock (or holders of the class of securities of any other Exercise Shares) of
rights to subscribe to or purchase any shares of capital stock of any class or
securities convertible into any shares of capital stock or of any other right,
(iii) the Company authorizes any reclassification of, or any recapitalization
involving, any class of Common Stock or any consolidation or merger to which the
Company is a party and for which approval of the stockholders of the Company is
required, or of the sale or transfer of all or substantially all of the assets
of the Company, (iv) the Company authorizes or consents to or otherwise
commences the voluntary or involuntary dissolution, liquidation or winding up of
the Company or (v) the Company authorizes or takes any other action that would
trigger an adjustment in the Exercise Price or the number or amount of shares of
Common Stock or other Exercise Shares subject to this Warrant (other than a
stock split or combination), the Company shall deliver to the Holder, at least
ten (10) days prior to the earlier of the record date for any such action or
stockholder vote and the date of such action, a notice specifying (a) which
action is to be taken and the date on which any such record is to be taken for
the purpose of any such action, (b) the date that any such action is to take
place and (c) the

6

--------------------------------------------------------------------------------






amount and character of any stock, other securities or property and amounts, or
rights or options with respect thereto, proposed to be issued, granted or
delivered to each holder of Common Stock (or holders of the class of securities
of any other Exercise Shares).

        3.4.    Representations and Warranties.    The Company hereby represents
and warrants to the Holder, as of the date hereof, that:

        (a)   The Company: (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; (ii) is duly
qualified to do business and is in good standing in every jurisdiction where the
nature of its business requires it to be so qualified (except where the failure
to so qualify could not reasonably be expected to have a material adverse
effect, individually or in the aggregate, on its business, financial condition
or operations of the Company and its subsidiaries taken as a whole or on its
ability to pay or perform its obligations under this Warrant and the
Registration Rights Agreement (as defined below) (collectively, the "Warrant
Documents")); (iii) has received all permits necessary to conduct the businesses
now operated by it and has not received notice of proceedings relating to the
revocation or modification of any permit that, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on its business, financial condition or operations of the Company
and its subsidiaries taken as a whole, or on its ability to pay or perform its
obligations under the Warrant Documents; (iv) has all requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted, and to execute and deliver the Warrant
Documents to which it is a party and to perform its obligations thereunder; and
(v) is in compliance in all material respects with all applicable law, rules,
regulations and orders;

        (b)   The execution, delivery and performance by the Company of the
Warrant Documents and the consummation of the transactions contemplated therein:
(i) are within its powers and have been duly authorized by all necessary
corporate and stockholder action; (ii) do not contravene its charter documents
or any law, rule, regulation or administrative or court order binding on or
affecting the Company or its property; and (iii) do not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to any material contract, indenture, mortgage, loan agreement,
note or other instrument to which it is a party, by which it may be bound or to
which its assets may be subject;

        (c)   Each of the Warrant Documents has been duly authorized, executed,
delivered and constitutes a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally and general equitable principles
(whether applied in an action at law or a suit in equity);

        (d)   There is no action, suit or proceeding affecting the Company
pending or, to its knowledge, threatened before any court, arbitrator, or
governmental authority, domestic or foreign, which would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on its
ability to pay or perform its obligations under the Warrant Documents or on the
business, financial condition or operations of the Company and its subsidiaries
taken as a whole;

        (e)   The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, $.001 par value per share, and 5,000,000
shares of Preferred Stock, $.001 par value per share (the "Preferred Stock"), of
which (i) 11,421,198 shares of Common Stock are outstanding, and (ii) no shares
of Preferred Stock are outstanding. All of the outstanding shares of Common
Stock of the Company have been duly authorized and validly issued, and

7

--------------------------------------------------------------------------------






are fully paid and nonassessable and are free of any preemptive rights and the
shares of Common Stock deliverable upon exercise of this Warrant have been, and
at all times will be, duly authorized and reserved for issuance upon such
exercise, and, when delivered upon such exercise, will be validly issued, fully
paid and nonassessable and free of any preemptive rights;

        (f)    Except as set forth in Section 3.4(e) or on SCHEDULE 3.4(f) and
other than the Company's direct or indirect ownership interests in its
subsidiaries, there are not outstanding nor are there any understandings,
commitments or obligations to issue or grant (i) any shares of capital stock or
securities, rights, options, warrants or subscriptions giving any Person the
right to acquire from the Company, or requiring that the Company or any of its
subsidiaries issue any capital stock or other equity interest in the Company or
any of its subsidiaries; (ii) any stock appreciation rights, phantom stock
rights, or any other profit participation rights with respect to any capital
stock or other equity ownership interest in the Company or any of its
subsidiaries, or any rights or options to acquire any such rights; or (iii) any
contracts, agreements, arrangements or understandings to which the Company or
any of its subsidiaries is party or by which any of them is bound, giving any
Person any rights of exchange, preemptive rights (statutory or contractual),
anti-dilution rights, rights of first refusal, rights of first offer or
registration rights with respect to any capital stock of the Company or any of
its subsidiaries;

        (g)   Assuming the veracity of, and compliance with, the
representations, statements and agreements set forth in Section 4 hereof, the
offer and issuance by the Company of this Warrant are, and the issuance of the
Common Stock upon exercise of this Warrant will be, exempt from the registration
requirements under the Securities Act;

        (h)   No authorization, approval, consent or order of any court or
governmental authority or agency or any other Person is required in connection
with the issuance by the Company of this Warrant, or the consummation by the
Company of any of the transactions contemplated by the Warrant Documents (other
than such approvals, authorizations or consents contemplated by the Registration
Rights Agreement);

        (i)    The Company has filed all forms, reports and documents required
to be filed by the Company with the SEC since January 1, 2005. All such required
forms, reports and documents are referred to herein as the "SEC Reports". As of
their respective dates, the SEC Reports (i) were prepared in all materials
respects in accordance with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such SEC Reports, and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading except to
the extent corrected by a subsequently filed SEC Report. Taken as a whole, the
SEC Reports do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. None of Company's subsidiaries is required to file
any forms, reports or other documents with the SEC. Each of the SEC Reports
included, as exhibits thereto, all documents required to be filed as exhibits to
such SEC Report under the rules and regulations of the SEC, except to the extent
filed prior to the date of this Warrant in an amendment to such SEC Report, or
in a subsequently filed SEC Report.

        (j)    Neither the Company nor any Affiliate of the Company has
directly, or though any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of any security (as defined in the
Securities Act) which is or will be integrated with the issuance of this
Warrant, or the Exercise Shares issuable upon exercise of this Warrant, in a
manner

8

--------------------------------------------------------------------------------






that would require the registration under the Securities Act of this Warrant or
the Exercise Shares, or (ii) engaged in any form of general solicitation or
general advertising in connection with the offering of this Warrant or the
Exercise Shares (as those terms are used in Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act;

        (k)   (i) To the extent the initial Holder was not an "accredited
investor" as defined in Rule 501(a) under the Securities Act, World Airways had
delivered to the initial Holder, at a reasonable time prior to the issuance
hereof, the information required to be delivered to such Holder pursuant to
Rule 502(b)(2)(ii) under the Securities Act; and (ii) World Airways had
delivered to the initial Holder, the following financial statements and
information: (A) the audited consolidated balance sheets of World Airways as at
December 31, 2002, and the related consolidated statements of income,
stockholders' equity and cash flows for the fiscal year then ended, and (B) the
unaudited consolidated balance sheet of World Airways as at September 30, 2003
and the related unaudited statements of income, stockholders' equity and cash
flows for the nine months then ended. All such consolidated statements were
prepared in conformity with United States generally accepted accounting
principles and fairly presented the consolidated financial position of World
Airways as at the respective dates thereof and the consolidated results of
operations and cash flows of World Airways for each of the periods then ended
subject, in the case of the unaudited consolidated statements, to year-end audit
and other normally recurring adjustments; except as disclosed in writing to the
initial Holder prior to December 30, 2003 (the "Initial Issuance Date"), neither
World Airways nor any of its subsidiaries had, as of the Initial Issuance Date,
any material contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
consolidated financial statements or the notes thereto and which in any such
case was material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of the Company;

        (l)    The representations and warranties made by the Company in that
certain Loan Agreement, dated as of December 30, 2003 (the "Loan Agreement") are
true and correct as of the date hereof;

        (m)  The rights granted to the Holder in this Warrant do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company's other issued and outstanding securities under any other
agreements.

        (n)   One hundred percent (100%) of the issued and outstanding limited
liability company interests of World Airways Parts Company LLC is owned
beneficially and of record by World Airways.

        (o)   One hundred percent (100%) of the issued and outstanding limited
liability company interests of World Airways is owned beneficially and of record
by the Company.

        (p)   One hundred percent (100%) of the issued and outstanding shares of
World Risk Solutions, Ltd. is owned beneficially and of record by World Airways.

        4.    Representations of Holder.    

        4.1.    Accredited Investor; Acquisition of Warrant for Personal
Account.    The Holder is an "accredited investor" as defined in Rule 501(a) of
the Securities Act, or alternatively, the Holder has received the information
specified in Section 3(k)(i) above. The Holder represents and warrants that it
is acquiring this Warrant and, to the extent this Warrant is exercised, the
Exercise Shares solely for its account for investment and not with a view to or
for sale or distribution of said Warrant or Exercise Shares or any part thereof,
other than potential transfers between

9

--------------------------------------------------------------------------------



Affiliates (including affiliated funds) or transfers pursuant to an effective
registration statement under, or an exemption from the registration requirements
of, the Securities Act.

        4.2.    Securities Are Not Registered.    

        (a)   The Holder understands that this Warrant and the Exercise Shares
have not been registered under the Securities Act, on the basis that no
distribution or public offering is being effected. The Holder realizes that the
basis for the exemption may not be present if, notwithstanding its
representations, the Holder has a present intention of acquiring the securities
for a fixed or determinable period in the future, selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the securities. The Holder has no such present intention, other
than potential transfers between Affiliates (including affiliated funds) or
transfers pursuant to an effective registration statement under, or an exemption
from the registration requirements of, the Securities Act.

        (b)   The Holder recognizes that this Warrant and the Exercise Shares
may not be sold unless they are subsequently registered under the Securities Act
or an exemption from such registration is available.

        4.3.    Disposition of Warrant and Exercise Shares.    

        (a)   The Holder agrees not to make any disposition of all or any part
of this Warrant or Exercise Shares unless:

          (i)  The Company shall have received a letter obtained by the Holder
from the SEC staff stating that no action will be recommended to the SEC with
respect to the proposed disposition;

         (ii)  There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said registration statement;

        (iii)  Pursuant to Rule 144; or

        (iv)  The Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition and, if reasonably requested
by the Company, the Holder shall have furnished the Company with an opinion of
counsel for the Holder, reasonably satisfactory to the Company, to the effect
that such disposition will not require registration of such Warrant or Exercise
Shares under the Securities Act or any applicable state securities laws.

        (b)   The Holder is aware that neither this Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Securities Act unless
the applicable conditions thereof are met, including, among other things, the
Company having filed reports with the SEC, the required holding period under
Rule 144 and the number of shares being sold during any three month period not
exceeding specified limitations.

        (c)   The Holder understands and agrees that all certificates evidencing
the Exercise Shares may bear the following legend (unless such shares have been
disposed of in accordance with clause (a)(ii) or (iii) or such legend is no
longer required to comply with applicable securities laws):

        "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE STATE SECURITIES LAWS.
THEY MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN

10

--------------------------------------------------------------------------------



EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE."

        5.    Adjustment of Exercise Price, Shares of Common Stock Purchasable
and Number of Warrants    

        5.1.    Adjustment of Exercise Price.    The Exercise Price as defined
in Section 1 shall be subject to adjustment from time to time as follows:

        (a)   If the Company after the date hereof shall (i) pay a dividend or
make a distribution to holders of any class of capital stock in shares of Common
Stock, (ii) split or otherwise subdivide the outstanding shares of Common Stock,
or (iii) combine the outstanding shares of Common Stock into a smaller number of
shares, then in any such case the Exercise Price in effect immediately prior
thereto shall be adjusted to a price obtained by multiplying such Exercise Price
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding prior to such action and the denominator shall be the number
of shares of Common Stock outstanding after giving effect to such action. An
adjustment made pursuant to clause (i) of this subsection (a) shall become
effective retroactively immediately after the Record Date for such dividend or
distribution, and an adjustment made pursuant to clause (ii) or (iii) of this
subsection (a) shall become effective immediately after the effective date of
such subdivision or combination.

        (b)   If the Company after the date hereof shall issue rights, options
or warrants to holders of any class of capital stock to subscribe for or
purchase shares of Common Stock or securities convertible into Common Stock at a
price per share less than the Applicable Price per share on the issuance date
thereof, the Exercise Price in effect immediately prior thereto shall be
adjusted to a price obtained by multiplying such Exercise Price by a fraction of
which (i) the numerator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights, options or warrants plus the
number of shares of the class of Common Stock subject to such rights, options or
warrants, which the aggregate consideration for the total number of shares to be
so offered would purchase at the Applicable Price of a share of the class of
Common Stock subject to such rights, options or warrants, and (ii) the
denominator shall be the number of shares of Common Stock outstanding on the
date of issuance of such rights, options or warrants plus the number of
additional shares of Common Stock to be offered for subscription or purchase;
provided, however, that no adjustment shall be made if the Company issues or
distributes to the Holder the rights, options or warrants which the Holder would
have been entitled to receive had this Warrant been exercised prior to the
Record Date (and, if applicable, had this Warrant been exercisable for the class
of Common Stock receiving such issuance or distribution). Any such adjustments
shall be made whenever such rights, options or warrants are issued and shall
become effective retroactively immediately after the Record Date for the
determination of stockholders entitled to receive such rights, options or
warrants, unless such rights, options or warrants are not immediately
exercisable, in which case any such adjustments shall be made at such time such
rights, options or warrants become exercisable. Upon expiration of the period
during which any such rights, options or warrants may be exercised, any
adjustment previously made pursuant to the foregoing provisions shall be
recalculated to take into consideration only those rights, options or warrants
actually exercised during the applicable period for exercise and notice of any
such further adjustment to the Exercise Price shall be given to Holder as herein
provided.

        (c)   If the Company after the date hereof shall issue or distribute to
holders of any class of Common Stock or any class of capital stock that is
convertible into Common Stock evidences of its indebtedness, cash or other
assets, shares of capital stock of any class or any other securities (other than
the Common Stock) or rights to subscribe therefor (excluding those referred to
in subsection (b) above), in each such case the Exercise Price in effect

11

--------------------------------------------------------------------------------






immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which (i) the numerator shall be the sum of
the amount, for each class of Common Stock then outstanding, of the Fair Market
Value per share of such class of Common Stock, multiplied by the number of
outstanding shares of such class of Common Stock, in each case on the Record
Date, less the Fair Market Value of the assets, cash or evidences of
indebtedness so distributed, or shares of capital stock or other securities or
rights to subscribe therefor so issued, and (ii) the denominator shall be the
sum of the amount, for each class of Common Stock then outstanding, of the Fair
Market Value per share of such class of Common Stock, multiplied by the number
of outstanding shares of such class of Common Stock, in each case on the Record
Date; provided, however, that no adjustment shall be made if the Company issues
or distributes to the Holder the evidence of indebtedness, cash, other assets,
capital stock or other securities or subscription rights referred to above in
this subsection (c) that the Holder would have been entitled to receive had this
Warrant been exercised in full prior to the Record Date (and, if applicable, had
this Warrant been exercisable for the class of capital stock receiving such
issuance or distribution). The Company shall provide the Holder, upon receipt of
a written request therefor, with copies of any indenture or other instruments
defining the rights of the holders of any indebtedness, assets, capital stock or
other securities or subscription rights referred to in this subsection 5.1(c).
Any such adjustment shall be made whenever any such distribution is made, and
shall become effective retroactively immediately after the Record Date. Upon
expiration of the period during which any subscription rights granted pursuant
to this subsection (c) may be exercised, any adjustment previously made pursuant
to the foregoing provisions shall be recalculated to take into consideration
only those subscription rights actually exercised during the applicable period
for exercise and notice of any such further adjustment to the Exercise Price
shall be given to the Holder as herein provided.

        (d)   For purposes of Sections 5.1(a), 5.1(b) and 5.1(c), any dividend
or distribution to which Section 5.1(c) is applicable that also includes shares
of Common Stock, a subdivision of Common Stock or a combination of Common Stock
to which Section 5.1(a) applies, or rights or warrants to subscribe for or
purchase shares of Common Stock to which Section 5.1(b) applies (or any
combination thereof), shall be deemed instead to be:

          (i)  a dividend or distribution of the evidences of indebtedness,
cash, other assets, shares of capital stock, other securities or subscription
rights, other than such shares of Common Stock, such subdivision or combination
or such rights, options or warrants to which Sections 5.1(a) and 5.1(b) apply,
respectively (and any Exercise Price reduction required by Section 5.1(c) with
respect to such dividend or distribution shall then be made), immediately
followed by

         (ii)  a dividend or distribution of such shares of Common Stock, such
subdivision or combination or such rights, options or warrants to which Sections
5.1(a) and 5.1(b) apply (and any further Exercise Price reduction required by
Sections 5.1(a) and (b) with respect to such actions shall then be made).

        (e)   In case a tender or exchange offer (other than an odd lot offer)
by the Company for any Common Stock is consummated at a price in excess of the
Market Price of the Common Stock subject to such tender or exchange offer at the
expiration of such tender or exchange offer, the Exercise Price in effect
immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which (i) the numerator shall be such
Market Price, less the amount of the excess of the value of the tender or
exchange offer price over the Market Price, and (ii) the denominator shall be
the Market Price, such adjustment to become effective immediately prior the
opening of business on the day following such date of expiration.

12

--------------------------------------------------------------------------------



        5.2.    Adjustment of Exercise Shares.    Upon each adjustment of the
Exercise Price pursuant to Section 5.1 or 5.4 hereof the number of Exercise
Shares purchasable upon exercise of this Warrant shall be adjusted to the number
of Exercise Shares, calculated to the nearest one-hundredth of a share, obtained
by (i) multiplying the number of Exercise Shares purchasable immediately prior
to such adjustment by the Exercise Price in effect prior to such adjustment, and
(ii) dividing the product so obtained by the Exercise Price in effect after such
adjustment of the Exercise Price.

        5.3.    Rights Upon Consolidation, Merger, Sale, Transfer,
Reclassification or Recapitalization.    

        (a)   In case of any consolidation or merger of the Company with another
Person (other than a merger or consolidation in which the Company is the
continuing Person and the Common Stock is not exchanged for securities, property
or assets issued, delivered or paid by another Person), or in case of any lease,
sale or conveyance to another Person of all or substantially all of the property
or assets of the Company, this Warrant shall thereafter (until the end of the
Exercise Period) evidence the right to receive, upon its exercise, in lieu of
the shares of Common Stock deliverable upon such exercise immediately prior to
such consolidation merger, lease, sale or conveyance the kind and amount of
shares and/or other securities and/or property and assets and/or cash that the
Holder would have been entitled to receive upon such consolidation merger,
lease, sale or conveyance had the Holder exercised this Warrant immediately
prior to such consolidation merger, lease, sale or conveyance.

        (b)   In case of any reclassification or change of, or recapitalization
involving, the Common Stock issuable upon exercise of this Warrant (other than a
change in par value, or from no par value to par value, or as a result of a
subdivision or combination), including any such reclassification, change or
recapitalization effected in connection with a consolidation or merger of the
Company with another Person in which the Company is the continuing Person and
the holders of Common Stock receive shares and/or other securities and/or
property or assets and/or cash issued, delivered or paid by the Company in
exchange for such shares of Common Stock (including for this purpose shares
reflecting a change in par value or from no par value to par value or as a
result of a subdivision or combination of the shares of Common Stock), this
Warrant shall thereafter (until the end of the Exercise Period) evidence the
right to receive, upon its exercise, in lieu of the shares of Common Stock
deliverable upon such exercise immediately prior to such reclassification,
change or recapitalization, the kind and amount of shares and/or other
securities and/or property and assets and/or cash that the Holder would have
been entitled to receive upon such reclassification, change, consolidation or
merger had the Holder exercised this Warrant immediately prior to such
reclassification, change, consolidation or merger.

        (c)   The Company shall not consummate any transaction that effects or
permits any such event or occurrence unless each Person whose shares of stock,
securities or assets will be issued, delivered or paid to the holders of the
Common Stock (including the Company with respect to clause (ii) below), prior to
or simultaneously with the consummation of the transaction, (i) is a corporation
organized and existing under the laws of the United States of America or any
State or the District of Columbia, and (ii) expressly assumes, or in the case of
the Company, acknowledges, by a Warrant supplement or other document in a form
substantially similar hereto, executed and delivered to the Holder hereof, the
obligation to deliver to such Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions of this Section 5.3, such Holder
is entitled to purchase, and all other obligations and liabilities under this
Warrant, including obligations and liabilities in respect of subsequent
adjustments that are required under this Warrant and the registration rights
under Section 7 hereof.

13

--------------------------------------------------------------------------------






        (d)   The above provisions of this Section 5.3 shall similarly apply to
successive reclassifications and changes of Exercise Shares and to successive
consolidations mergers, leases, sales or conveyances, mutatis mutandis.

        (e)   Without limiting the applicability of the provisions of this
Section 5.3, it is expressly agreed that these provisions shall apply to a
restructuring of the Company, directly or indirectly, as a holding company, with
the Company surviving either as a parent or a subsidiary.

        5.4.    Sale of Shares Below Applicable Price.    

        (a)   If at any time or from time to time after the date hereof, the
Company issues or sells, or is deemed by the express provisions of this
Section 5.4 to have issued or sold, Additional Shares of Common Stock (as
defined below), other than as provided in Sections 5.1, 5.2 or 5.3 above, for an
Effective Price (as defined below) less than the Applicable Price (such issue, a
"Qualifying Dilutive Issuance"), then and in each such case, the then effective
Exercise Price shall be reduced, effective as of the opening of business on the
date of such issue or sale (or if earlier, the date on which a binding agreement
providing for such issue or sale was entered into), to a price determined by
multiplying the Exercise Price in effect immediately prior to such issuance or
sale by a fraction:

          (i)  the numerator of which shall be (A) the number of shares of
Common Stock outstanding immediately prior to such issue or sale, plus (B) the
number of shares of the class of Common Stock being issued or sold or deemed to
be issued or sold which the aggregate consideration received by the Company for
the total number of Additional Shares of Common Stock so issued or deemed to be
so issued would purchase at the Applicable Price, and

         (ii)  the denominator of which shall be the number of shares of Common
Stock outstanding immediately prior to such issue or sale plus the total number
of Additional Shares of Common Stock so issued or deemed to be so issued.

        (b)   For the purpose of the adjustment required under this Section 5.4,
if the Company issues or sells (x) stock or other securities convertible into
shares of Common Stock (such convertible stock or securities being herein
referred to as "Convertible Securities"), or (y) rights, options or warrants for
the purchase of shares of Common Stock or Convertible Securities, and if the
Effective Price of such shares of Common Stock is less than the Applicable
Price, in each case the Company shall be deemed to have issued at the time of
the issuance of such rights, options or warrants or Convertible Securities the
maximum number of Additional Shares of Common Stock issuable upon exercise or
conversion thereof and to have received as aggregate consideration for the
issuance of such shares an amount equal to the total amount of the
consideration, if any, received by the Company for the issuance or sale of such
rights, options or warrants or Convertible Securities plus the minimum amounts
of consideration, if any, payable to the Company upon the exercise or conversion
of such rights, options or warrants or Convertible Securities (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities); provided that

          (i)  subject to paragraph (d) below, if the minimum amounts of such
consideration cannot be ascertained, but are a function of antidilution or
similar protective clauses, the Company shall be deemed to have received the
minimum amounts of consideration without reference to such clauses; and

         (ii)  if the minimum amount of consideration payable to the Company
upon the exercise or conversion of such rights, options, warrants or Convertible
Securities is reduced over time or on the occurrence or non-occurrence of
specified events other than by reason of antidilution adjustments, the Effective
Price shall be recalculated using the

14

--------------------------------------------------------------------------------






figure to which such minimum amount of consideration is reduced; provided
further, that if the minimum amount of consideration payable to the Company upon
the exercise or conversion of such rights, options, warrants or Convertible
Securities is subsequently increased, the Effective Price shall be again
recalculated using the increased minimum amount of consideration payable to the
Company upon the exercise or conversion of such rights, options, warrants or
Convertible Securities.

        No further adjustment of the Exercise Price, as adjusted upon the
issuance of such rights, options, warrants or Convertible Securities, shall be
made as a result of the actual issuance of shares of Common Stock upon the
exercise of any such rights, options or warrants or the conversion of any such
Convertible Securities. If any such rights, options or warrants or the
conversion privilege represented by any such Convertible Securities shall expire
without having been exercised, the Exercise Price as adjusted upon the issuance
of such rights, options, or warrants or Convertible Securities shall be
readjusted to the Exercise Price which would have been in effect had an
adjustment been made on the basis of only the shares of Common Stock, if any,
actually issued or sold on the exercise or conversion of such rights, options,
warrants or Convertible Securities, and on the basis that such shares of Common
Stock, if any, were issued or sold for the consideration actually received by
the Company upon such exercise or conversion (other than by cancellation of
liabilities or obligations evidenced by such Convertible Securities), plus the
consideration, if any, actually received by the Company for the issue or sale of
all such rights, options, warrants and Convertible Securities, whether or not
exercised, provided that such readjustment shall not apply to prior exercises of
this Warrant.

        (c)   For the purpose of making any adjustment to the Exercise Price of
the Exercise Shares required under this Section 5.4, "Additional Shares of
Common Stock" shall mean all shares of Common Stock issued by the Company or
deemed to be issued pursuant to this Section 5.4 (including shares of Common
Stock subsequently reacquired or retired by the Company), other than any
Excluded Issuance.

        The "Effective Price" of Additional Shares of Common Stock shall mean
the quotient determined by dividing the total number of Additional Shares of
Common Stock issued or sold, or deemed to have been issued or sold by the
Company under this Section 5.4, into the aggregate consideration received, or
deemed to have been received by the Company for such issue under this
Section 5.4, for such Additional Shares of Common Stock.

        (d)   In the event that the Company issues or sells, or is deemed to
have issued or sold, Additional Shares of Common Stock in a Qualifying Dilutive
Issuance (the "First Dilutive Issuance"), then in the event that the Company
issues or sells, or is deemed to have issued or sold, Additional Shares of
Common Stock in a Qualifying Dilutive Issuance other than the First Dilutive
Issuance (a "Subsequent Dilutive Issuance") pursuant to the same instruments as
the First Dilutive Issuance, then and in each such case upon a Subsequent
Dilutive Issuance the Exercise Price shall be reduced to the Exercise Price that
would have been in effect had the First Dilutive Issuance and each Subsequent
Dilutive Issuance all occurred on the closing date of the First Dilutive
Issuance.

        5.5.    Additional Adjustments to Exercise Price.    Notwithstanding
anything to the contrary contained in this Section 5, but subject to
Section 5.7, the Company shall be entitled, but not required, to make such
reductions in the Exercise Price, in addition to those required by Section 5.1,
5.3 or 5.4, as it, in its sole discretion, shall determine to be advisable,
including, without limitation, in order that any dividend in or distribution of
shares of Common Stock or shares of capital stock of any class other than Common
Stock, subdivision, reclassification or combination of shares of Common Stock,
issuance of rights, options, or warrants, or any other transaction having a
similar effect, shall not be treated as a distribution of property by the

15

--------------------------------------------------------------------------------



Company to its stockholders under Section 305 of the Internal Revenue Code of
1986, as amended, or any successor provision and shall not be taxable to them.

        5.6.    De Minimis Adjustments.    No adjustment pursuant to
Section 5.1, 5.3 or 5.4 hereof shall be required unless such adjustment would
require an increase or decrease of at least 1% of the Exercise Price then
subject to adjustment; provided, however, that any adjustments that are not made
by reason of this Section 5.6 shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 5 shall be made
to the nearest thousandth of a cent.

        5.7.    Condition Precedent to Reduction of Exercise Price Below Par
Value of Shares of Common Stock or Increase in Par Value to Above Exercise
Price.    

        (a)   Before taking any action that would cause an adjustment reducing
the Exercise Price to below the then par value of any of the shares of Common
Stock issuable upon exercise of this Warrant, the Company will take any
corporate action that may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue fully paid and non-assessable
shares of such Common Stock at such adjusted Exercise Price.

        (b)   Before taking any action that would increase the par value of the
Common Stock issuable upon exercise of this Warrant to an amount that is greater
than the then effective Exercise Price, the Company will take such corporate
action that is necessary in order that the Company may validly and legally issue
fully paid and non-assessable shares of such Common Stock at such then effective
Exercise Price.

        5.8.    Certificate of Adjustment.    In each case of an adjustment or
readjustment of the Exercise Price, the Company, at its sole expense, shall
compute such adjustment or readjustment in accordance with the provisions hereof
and prepare a certificate showing such adjustment or readjustment, and shall
mail such certificate, by first class mail, postage prepaid, to the Holder at
the Holder's address as shown in the Company's books no later than five
(5) Business Days following the effective date of such adjustment or
readjustment. The certificate shall set forth such adjustment or readjustment,
showing in detail the facts upon which such adjustment or readjustment is based,
including a statement of (i) the number of Additional Shares of Common Stock
issued or sold or deemed to have been issued or sold; (ii) the consideration
received or deemed to be received by the Company for any Additional Shares of
Common Stock issued or sold or deemed to have been issued or sold, (iii) the
Exercise Price at the time in effect, and (iv) the type and amount, if any, of
other property which would be received upon exercise of this Warrant.

        5.9.    Other Dilutive Events.    If any event or occurrence shall occur
as to which the provisions of this Section 5 are not strictly applicable but as
to which the failure to make any adjustment to the Exercise Price and/or the
number of shares or other assets or property subject to this Warrant would
adversely affect the purchase rights or value represented by this Warrant in
accordance with the essential intent and principles of this Section 5, including
any issuance of Participating Securities, then, in each such case, the Company
shall determine the adjustment, if any, on a basis consistent with the essential
intent and principles established in this Section 5, necessary to preserve,
without dilution, the purchase rights represented by this Warrant. If such
determination involves or is based on a determination of the fair market value
of any securities or other assets or property, such determination shall be made
in accordance with the Valuation Procedure.

        5.10.    General Adjustment Provisions.    

        (a)   Notwithstanding anything to the contrary contained in this
Warrant, no adjustments to the Exercise Price or the number of shares of Common
Stock purchasable upon exercise of this Warrant shall be made solely as a result
of any Excluded Issuance.

16

--------------------------------------------------------------------------------



        (b)   In any case in which this Section 5 shall require that an
adjustment be made retroactively immediately following a Record Date, the
Company may elect to defer (but only until five (5) Business Days following the
mailing by the Company to the Holder of the certificate as required by
Section 5.8) issuing to the Holder, in the event of any exercise of this Warrant
after such Record Date, the shares of the Common Stock issuable upon such
exercise in excess of the shares of Common Stock issuable upon such exercise
prior to such adjustment, if any.

        (c)   The provisions and adjustments provided for in this Section 5
shall apply to successive events or occurrences of the types described in this
Section 5.

        (d)   For the purpose of making any adjustment required under this
Section 5 that requires a determination of the aggregate consideration received
by the Company for any sale, issue or distribution of securities, the aggregate
consideration received by the Company shall equal the sum of: (i) to the extent
it consists of cash, the net amount of cash received by the Company after
deduction of any underwriting or similar commissions, compensation or
concessions paid or allowed by the Company in connection with such issue or sale
but without deduction of any expenses payable by the Company, and (ii) to the
extent it consists of property or assets other than cash, the Fair Market Value
of the property or assets.

        6.    Fractional Shares.    No fractional shares shall be issued upon
the exercise of this Warrant as a consequence of any adjustment pursuant hereto.
All Exercise Shares (including fractions) issuable upon exercise of this Warrant
may be aggregated for purposes of determining whether the exercise would result
in the issuance of any fractional share. If, after aggregation, the exercise
would result in the issuance of a fractional share, the Company shall, in lieu
of issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying such
fractional amount by the Fair Market Value of one share of Common Stock.

        7.    Registration Rights.    The Holder shall have the registration
rights with respect to the Common Stock as set forth in that certain
Registration Rights Agreement, dated as of December 30, 2003, by and between
World Airways and the Air Transportation Stabilization Board, as supplemented by
the Joinder to Registration Rights Agreement, dated as of January 10, 2005, by
and among the Company, World Airways, and the Air Transportation Stabilization
Board (collectively, the "Registration Rights Agreement"). To the extent that
this Warrant becomes exercisable for Exercise Shares other than the Common
Stock, the Company agrees to grant the Holder hereof the same registration
rights with respect to such Exercise Shares as are currently granted to the
Holder in respect of the Common Stock pursuant to the Registration Rights
Agreement. If permissible under the Securities Act, the Company shall provide
the Holder with the same registration rights with respect to the resale of the
Warrant and the issuance of the Exercise Shares upon exercise of the Warrant by
Holders other than the initial Holder, as are currently granted to Holder
pursuant to the Registration Rights Agreement; provided that this provision does
not entitle the Holder to any additional requests to those granted pursuant to
Section 2 of the Registration Rights Agreement. In addition, the Company shall
use its reasonable best efforts, upon the reasonable request of the Holder, to
cause the Warrant to be listed or quoted on a national securities exchange, the
National Market System or the Small Cap Market.

        8.    No Stockholder Rights or Liabilities.    This Warrant in and of
itself shall not entitle the Holder to any voting rights or other rights as a
stockholder of the Company (subject to the provisions of Section 5 above). No
provision of this Warrant, in the absence of affirmative action by the Holder to
exercise this Warrant in exchange for shares of Common Stock, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the Exercise Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

17

--------------------------------------------------------------------------------




        9.    Transfer of Warrant.    Subject to the restriction on transfers
set forth in the legend on the first page of this Warrant and in Section 4.3 and
applicable laws, this Warrant and all rights hereunder, in whole or in part, are
transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached as Annex B hereto
to any transferee designated by Holder.

        10.    Payment of Taxes on Stock Certificate Issued Upon
Exercise.    The initial issuance of certificates of Common Stock upon any
exercise of this Warrant shall be made without charge to the exercising Holder
for any transfer, stamp or similar tax or for any other governmental charges
that may be imposed in respect of the issuance of such stock certificates, and
such stock certificates shall be issued in the respective names of, or in such
names as may be directed by, the Holder; provided, however, that the Company
shall not be required to pay any tax or such other charges that may be payable
in respect of any transfer involved in the issuance and delivery of any such
stock certificate, any new Warrants or other securities in a name other than
that of the Holder upon exercise of this Warrant (other than to an Affiliate),
and the Company shall not be required to issue or deliver such certificates or
other securities unless and until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

        11.    Lost, Stolen, Mutilated or Destroyed Warrant.    If this Warrant
is lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

        12.    Exchange of Warrant; Divisibility of Warrant.    Subject to
compliance with Section 4.3 hereof, this Warrant is exchangeable, without charge
to any Holder, upon the surrender hereof by the Holder at the office or agency
of the Company, for one or more new Warrants of the tenor representing in the
aggregate the right to subscribe for and purchase the number of shares of Common
Stock which may be subscribed for and purchased hereunder, each of such new
Warrants to represent the right to subscribe for and purchase such number of
shares as shall be designated by said Holder at the time of such surrender.

        13.    Closing of Books.    The Company will at no time close its
transfer books against the transfer of any Warrant or of any shares of Common
Stock issued or issuable upon the exercise or conversion of any Warrant in any
manner which interferes with the timely exercise or conversion of this Warrant.

        14.    Notices, Etc.    All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient or if not, then
on the next Business Day, (c) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next Business Day delivery, with written verification of receipt. All
notices and other communications shall be sent to the Company at the address
listed on the signature page and to Holder at the address set forth below or at
such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other parties hereto:

    Air Transportation Stabilization Board
1120 Vermont Avenue, Suite 970
Washington, D.C. 20005
Attention: Executive Director          

18

--------------------------------------------------------------------------------




with a copy to:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220     Attention:   Deputy Assistant Secretary
(Government Financial Policy)

        15.    Acceptance.    Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.

        16.    Binding Effect on Successors.    This Warrant shall be binding
upon any Person succeeding the Company by merger or consolidation or acquisition
of all or substantially all of the Company's assets (to the extent provided in
Section 5), and all of the obligations of the Company relating to the Exercise
Shares shall survive the exercise of this Warrant and all of the covenants and
agreements of the Company shall inure to the benefit of the successors and
assigns of the Holder. The covenants and agreements of the Holder of this
Warrant and the Exercise Shares shall be binding upon the Holder's successors
and assigns.

        17.    Waivers; Amendments.    With the written consent of the Holder,
any covenant, agreement or condition contained herein may be waived (either
generally or in a particular instance and either retroactively or
prospectively), or such Holder and the Company may from time to time enter into
agreements for the purpose of amending any covenant, agreement or condition
hereof or changing in any manner the rights of the Holder. Any such amendment or
waiver shall be binding upon each future Holder and upon the Company. In the
event of a waiver or amendment and upon the request of the Company, the Holder
hereof shall submit this Warrant to the Company so that this Warrant be marked
to indicate such amendment or waiver, and any Warrant issued thereafter shall
bear a similar notation referring to any such amendment or continuing waiver.

        18.    Severability.    In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        19.    Section Headings.    The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

        20.    Nonwaiver.    No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder's rights, powers or remedies.

        21.    Governing Law.    This Warrant and all rights, obligations and
liabilities hereunder shall be governed and construed in accordance with Federal
law, if and to the extent such Federal law is applicable, and otherwise in
accordance with the law of the State of New York.

        22.    Specific Performance.    Each Holder of this Warrant and Exercise
Shares, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Warrant. The Company agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Warrant and hereby agrees to waive the defense in any action
for specific performance that a remedy at law would be adequate.

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Warrant to be executed
by its duly authorized officer as of January 10, 2005.

    WORLD AIR HOLDINGS, INC.
 
 
By:
 
/s/  RANDY J. MARTINEZ      

--------------------------------------------------------------------------------

Randy J. Martinez
Chief Executive Officer and President
 
 
Address:
 
The HLH Building
101 World Drive
Peachtree City, Georgia 30269

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Holder has caused this Warrant to be executed by
its duly authorized officer as of January 10, 2005.

    Holder:   AIR TRANSPORTATION STABILIZATION BOARD
 
 
By:
 
/s/  MARK R. DAYTON      

--------------------------------------------------------------------------------

Mark R. Dayton
Executive Director
 
 
Address:
 
1120 Vermont Avenue, Suite 970
Washington, D.C. 20005
Attention: Executive Director
Phone: (202) 622-3550
Facsimile: (202) 622-3420
 
 
Copy to:
 
United States Department of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington, D.C. 20220
 
 
Attention:
 
Deputy Assistant Secretary
(Government Financial Policy)
Phone: (202) 622-7073
Facsimile: (202) 622-0387

--------------------------------------------------------------------------------



Annex A

NOTICE OF EXERCISE

TO:    WORLD AIR HOLDINGS, INC.

        (1)   o  The undersigned hereby elects to purchase             shares of
the Common Stock of World Air Holdings, Inc. pursuant to the terms of the
attached Warrant, and tenders herewith or is delivering by wire transfer to
account number                        at                         (bank) payment
of the exercise price in full.

        o  The undersigned hereby elects to purchase             shares of the
Common Stock of World Air Holdings, Inc. pursuant to the terms of the attached
Warrant, with the payment of the full exercise price to be made by cancellation
of indebtedness under                        (describe agreement or other
instrument evidencing the applicable indebtedness).

        o  The undersigned hereby elects to purchase            shares of the
Common Stock of World Air Holdings, Inc. pursuant to the net exercise provisions
set forth in Section 2.2 of the attached Warrant.

        (2)   Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

   

--------------------------------------------------------------------------------

(Name)    
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

(Address)
 
 


--------------------------------------------------------------------------------

(Date)
 
 
 


--------------------------------------------------------------------------------

(Signature)
 
 
 
 


--------------------------------------------------------------------------------

(Print name)

--------------------------------------------------------------------------------



Annex B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

        FOR VALUE RECEIVED, the right to purchase            shares of Common
Stock pursuant to the foregoing Warrant and all other rights evidenced thereby
are hereby assigned to:

Name:        

--------------------------------------------------------------------------------

(Please Print)
Address:
 
     

--------------------------------------------------------------------------------

(Please Print)

       


Dated:            

--------------------------------------------------------------------------------

    Holder's Signature:            

--------------------------------------------------------------------------------

   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of this Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

--------------------------------------------------------------------------------



SCHEDULE 3.4(f)

Options, Warrants and
Convertible Securities

--------------------------------------------------------------------------------

  Number of
Shares

--------------------------------------------------------------------------------

  Term

--------------------------------------------------------------------------------

  Exercise or
Conversion Price
Per Share

--------------------------------------------------------------------------------

Employee Stock Options   2,590,600   2005-2013   $0.53-7.13 The Boeing
Corporation Warrants   1,000,000   March 29, 2005   2.50 8% Convertible Senior
Subordinated Debentures due 2009   18,113,000   December 30, 2009   3.20

Registration Rights

        Stock Registration Rights Agreement, dated as of October 30, 1993, by
and between World Airways, Inc. and Malaysian Helicopter Services Berhad
(Exhibit 10.2 to the Current Report on Form 8-K of WorldCorp, Inc., Commission
File No. 1-9591, filed March 14, 1994).

        Warrant Agreement, dated as of March 28, 2000, by and between World
Airways, Inc. and The Boeing Corporation (Exhibit 4.5 to the Registration
Statement on Form S-4 of World Airways, Inc., Commission File No. 333-107275,
filed July 23, 2003).

        Registration Rights Agreements dated as of the date of original issuance
of the Warrants between World Airways, Inc. and the holders of its 8%
Convertible Senior Subordinated Debentures due 2009.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.7



WORLD AIR HOLDINGS, INC. WARRANT TO PURCHASE COMMON STOCK
